DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0302081 A1) in view of Taromaru et al. (US 2005/0190110 A1), 
As to claim 1, Liu teaches an antenna device comprising: 
a substrate (14, Fig. 1) with an installation surface (top surface of 14, Fig. 1), with said substrate configured to electrically connect to a ground point (“a ground GND may be formed on the substrate 14,” [0029]); 
a main antenna (10, Figs. 1, 3) connected to the installation surface (14, Fig. 1), wherein the main antenna extends away from the installation surface, has a feeding end (FP, Fig. 3) for receiving a signal (RF_sig, Fig. 3), and is configured to form a resonance current path with the substrate to generate an original radiation field (“omni-directional mode,” [0030]); and 
a reflector (11, Figs. 1. 5) with a free end (143_L1, Fig. 5), wherein and the reflector extends away from the installation surface; and 
a switch (SW, Figs. 5-6) with a first end (144, L2, Fig. 5), a second end (GND_L2, Fig. 5), and a control end (CT_sig, Fig. 5), wherein the first end  electrically connects to the free end (143_L1, Fig. 5) of the reflector (110, Fig. 5), the second end (GND_L2, Fig. 5) electrically connects to the substrate (GND, Fig. 5), and the control end (CT-sig, Fig. 5) is configured to selectively control the first end and the second end in a conductive connection (“The switch SW may be coupled between the reflector 110 and the ground GND for electrically connecting the reflector 110 with the ground GND or separating the reflector 110 from the ground GND, according to the control signal CT_sig, to adjust the radiation pattern of the smart antenna module 1,” [0044]).
 Liu does not explicitly teach the reflector with a shorting end, wherein the shorting end connects to the installation surface.

It would have been obvious to one of ordinary skill in the art to modify the reflectors of Liu by providing the reflectors with a shorting end, as taught by Taromaru. One of ordinary skill in the art would have been motivated to make the modification in order to reduce then length and/or height of the reflector elements.
As to claim 2, Liu teaches the antenna device generates the original radiation field when the switch is open, and the antenna device reflects radiation of the original radiation field through the reflector to form a second radiation field when the switch is closed (“when the smart antenna module 1 is operating in the omni-directional mode, the radiation pattern of the smart antenna module 1 maybe an omni-directional pattern and all of the reflecting units 11, 12 and 13 are set at floating states. On the other hand, when the smart antenna module 1 is operating in the directional mode, one of the reflecting units 11, 12 and 13 is electrically connected to the ground GND, wherein one of the reflecting units 11, 12 and 13 may be regarded as a portion of the omni-directional antenna 10 for reflecting the omni-directional pattern of the smart antenna module 1, so that the radiation pattern of the smart antenna module 1 is the directional pattern,” [0030]).
As to claim 3, Liu teaches the substrate (14, Fig. 4) further comprises a first substrate (top surface including GND, Fig. 4) and a second substrate (bottom surface, including GND_L2, Fig. 4) electrically connecting with each other (GV, Fig. 5), and the free end of the reflector (143_L1, Fig. 5) selectively and electrically connects to the second substrate (GND_L2, lower surface of substrate 14, Fig. 5) through the switch (SW, Fig. 5). 

Taromaru teaches the shorting end (43c, Fig. 8) of the reflector (43, Fig. 8) electrically connects to the first substrate (41, Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the reflector of Liu by connecting the shorting end of the reflector to the first substrate ground, as taught by Taromaru. One of ordinary skill in the art would have been motivated to make the modification in order to reduce then length and/or height of the reflector elements.
As to claim 4, Liu does not teach the reflector is a structure in an upside down U-shape, one end of the structure connects to the substrate to serve as the shorting end, and another end of the structure extends in a direction to the installation surface to serve as the free end. 
Taromaru teaches the reflector (43, Fig. 8) is a structure in an upside down U-shape, one end of the structure connects to the substrate (41, Fig. 8) to serve as the shorting end, and another end of the structure extends in a direction to the installation surface to serve as the free end (43b, Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the reflector of Liu by connecting the shorting end of the reflector to the first substrate in an upside down U-shape, as taught by Taromaru. One of ordinary skill in the art would have been motivated to make the modification in order to reduce then length and/or height of the reflector elements.
As to claim 5, Liu teaches the switch comprises two diodes (D1, D2, Fig. 6), two cathode ends of the two diodes serve as the first end and the second end of the switch respectively, and two anode ends of the two diodes electrically connect to each other to serve as the control end (CT_sig, Fig. 6) (“the diodes D1 and D2 may be simultaneously turned on to electrically connect 
As to claim 6, Liu teaches the reflector is a first reflector (11, Fig. 1 or 21, Fig. 2), and the antenna device further comprises: 
a second reflector (12, Fig. 1 or 23, Fig. 2) with a free end, with the second reflector extending away from the installation surface; and 
a second switch (SW, Figs. 5-6, “Fig. 5 illustrates a perspective view of the reflecting unit 11…the reflecting units 11, 12, and 13 illustrated ion Fig. 1… are structurally identical, herein takes the reflecting unit 11 for example,” [0041]) with a first end (144_L2, Fig. 5), a second end (GND_L2, Fig. 5), and a control end (CT_sig, Fig. 5), wherein the first end of the second switch (144_L1, Fig. 5) electrically connects to the free end of the second reflector (143_L1, Fig. 5), the second end of the second switch (GND_L2, Fig. 5) electrically connects to the substrate (GND, Fig. 5) and the control end of the second switch (CT_sig, Fig. 4) is configured to selectively control the first end and the second end of the second switch in a conductive connection (“The switch SW may be coupled between the reflector 110 and the ground GND for electrically connecting the reflector 110 with the ground GND or separating the reflector 110 from the ground GND, according to the control signal CT_sig, to adjust the radiation pattern of the smart antenna module 1,” [0044]).
Liu does not explicitly teach the second reflector with a shorting end, wherein the shorting end connects to the installation surface.
Taromaru teaches the second reflector (44, Fig. 8) with a shorting end (44c, Fig. 8), wherein the shorting end connects to the installation surface (41, Fig. 8).

As to claim 7, Liu teaches the first reflector and the second reflector (21, 23, Fig. 2, respectively) are located on two opposite sides of the main antenna (10, Fig. 2), and an angle between a reference line passing through the first reflector and the main antenna and another reference line passing through the second reflector and the main antenna is 180 degrees. 
As to claim 8, Liu teaches a third reflector (13, Fig. 1) with a free end, wherein the third reflector extends away from the installation surface (Fig. 1); and 
a third switch (SW, Figs. 5-6, “Fig. 5 illustrates a perspective view of the reflecting unit 11…the reflecting units 11, 12, and 13 illustrated ion Fig. 1… are structurally identical, herein takes the reflecting unit 11 for example,” [0041]) with a first end (144_L2, Fig. 5), a second end (GND_L2, Fig. 5), and a control end (CT_sig, Fig. 5), wherein the first end of the third switch (144_L2, Fig. 5) electrically connects to the free end of the reflector (143_L1, Fig. 5), the second end of the third switch (GND_L2, Fig. 5) electrically connects to the substrate (GND, Fig. 5), and the control end of the third switch (CT-sig, Fig. 5) is configured to selectively control the first end and the second end of the third switch in a conductive connection (“The switch SW may be coupled between the reflector 110 and the ground GND for electrically connecting the reflector 110 with the ground GND or separating the reflector 110 from the ground GND, according to the control signal CT_sig, to adjust the radiation pattern of the smart antenna module 1,” [0044]).

Taromaru teaches the third reflector (44, Fig. 8) with a shorting end (44c, Fig. 8), wherein the shorting end connects to the installation surface (41, Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the reflectors of Liu by providing the reflectors with a shorting end, as taught by Taromaru. One of ordinary skill in the art would have been motivated to make the modification in order to reduce then length and/or height of the reflector elements.
As to claim 9, Liu teaches the first reflector, the second reflector, and the third reflector (11, 12, 13, Fig. 1, respectively) form an angle of 120 degrees to each other relatively to the main antenna (10, Fig. 1), wherein an angle between a reference line passing through the first reflector (11, Fig. 1) and the main antenna (10, Fig. 1) and another reference line passing through the second reflector (12, Fig. 1) and the main antenna (10, Fig. 1) is 120 degrees (para. [0031]), and another angle between the reference line passing through the first reflector (11, Fig. 1) and the main antenna (10, Fig. 1) and further another reference line passing through the third reflector (13, Fig. 1) and the main antenna (10, Fig. 1) is 120 degrees (“in the embodiment shown in Fig. 1, the number N is 3 and the central angle is 120 degrees,” [0031]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845